TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00310-CR
NO. 03-06-00311-CR





Phillip Ashcraft, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NOS. CR-04-252 & CR-04-253, HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Phillip Ashcraft appeals from judgments of conviction for attempted sexual assault
and attempted sexual assault of a child.  The reporter’s record has not been filed.  Appellant is
represented by a retained attorney, Mr. Tom Zakes, but filed in the district court a motion for a free
record on appeal.  No action has been taken on the motion.
The appeal is abated.  The district court shall promptly act on appellant’s motion for
a free record, conducting a hearing if the fact of appellant’s indigence is contested.  See Tex. R. App.
P. 20.2, 37.3(a)(2).  If the court finds that appellant is presently indigent, the court shall order the
preparation of the appellate record at no cost to appellant.  The court shall make any other
appropriate findings and recommendations.  A record from the hearing, if held, and copies of all
findings and orders, shall be forwarded to the Clerk of this Court for filing as a supplemental record
no later than September 29, 2006.
 
 
 
                                                __________________________________________
                                                Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Filed:   August 31, 2006
Do Not Publish